Exhibit 10.16

 

ASCENT CAPITAL GROUP, INC.
2008 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of November 30, 2012 (the “Grant
Date”), by and between ASCENT CAPITAL GROUP, INC., a Delaware corporation (the
“Company”), and the person signing as “Grantee” on the signature page hereof
(“Grantee”).

 

The Company has adopted the Ascent Capital Group, Inc. 2008 Incentive Plan (the
“Plan”), a copy of which is attached to this Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible employees of the
Company and its Subsidiaries.  Capitalized terms used and not otherwise defined
in this Agreement will have the meaning ascribed to them in the Plan.

 

Pursuant to the Plan, the Compensation Committee (the “Committee”) has
determined that it would be in the interest of the Company and its stockholders
to award shares of common stock to Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide Grantee with
additional remuneration for services rendered, to encourage Grantee to remain in
the employ of the Company or its Subsidiaries and to increase Grantee’s personal
interest in the continued success and progress of the Company.

 

The Committee has also determined that it would be in the best interest of the
Company and its stockholders to enter into a new employment agreement with
Grantee (the “Amended Employment Agreement”), which will replace and supersede
any outstanding employment agreement between Grantee and the Company in effect
at the effective time of the Amended Employment Agreement.

 

The Company and Grantee therefore agree as follows:

 

1.                                      Award.  Pursuant to the terms of the
Plan and in consideration of the covenants and promises of Grantee herein
contained, the Company hereby awards to Grantee as of the Grant Date the number
of shares of Ascent Capital Group, Inc. Series A Common Stock, par value $0.01
per share, set forth on Schedule 1 hereto, subject to the conditions and
restrictions set forth below and in the Plan (the “Restricted Shares”).  The
effectiveness of the award of Restricted Shares granted to Grantee under this
Section 1 is conditioned upon the execution and delivery of the Amended
Employment Agreement by Grantee.

 

2.                                      Issuance of Restricted Shares at
Beginning of the Restriction Period.  Upon issuance of the Restricted Shares,
such Restricted Shares will be registered in a book entry account (the
“Account”) in the name of Grantee.  During the Restriction Period, each of the
Account, any certificates representing the Restricted Shares that may be issued
during the Restriction Period, and any securities constituting Retained
Distributions will bear a restrictive legend to the effect that ownership of the
Restricted Shares (and such Retained Distributions), and the enjoyment of all
rights appurtenant thereto, are subject to the restrictions, terms and
conditions provided in the Plan and this Agreement.  Any such certificates will
remain in the

 

--------------------------------------------------------------------------------


 

custody of the Company, and upon their issuance Grantee will deposit with the
Company stock powers or other instruments of assignment, each endorsed in blank,
so as to permit retransfer to the Company of all or any portion of the
Restricted Shares and any securities constituting Retained Distributions that
will be forfeited or otherwise not become vested in accordance with the Plan and
this Agreement.

 

3.                                      Forfeiture of Award.

 

(a)                                 Except as set forth in Section 6 below, this
Award of Restricted Shares granted to Grantee under this Agreement and the
vesting of such Restricted Shares as set forth in Section 5 below are subject to
the satisfaction of the Performance Condition. In the event the Performance
Condition is not met, then the Restricted Shares shall be forfeited immediately.

 

(b)                                 As used in this Agreement, “Performance
Condition” means that the consolidated Adjusted EBITDA (as defined in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2012 (the
“2012 10-K”)) of the Company for the year ended December 31, 2013 must exceed
105% of the consolidated Adjusted EBITDA of the Company for the year ended
December 31, 2012 (as reported in the 2012 10-K).

 

4.                                      Restrictions.  Restricted Shares will
constitute issued and outstanding shares of the Company’s Series A Common Stock
for all corporate purposes.  Grantee will have the right to vote such Restricted
Shares, to receive and retain such dividends and distributions, as the Committee
may in its sole discretion designate, paid or distributed on such Restricted
Shares and to exercise all other rights, powers and privileges of a holder of
Series A Common Stock with respect to such Restricted Shares, except that
(a) Grantee will not be entitled to delivery of the stock certificate or
certificates representing such Restricted Shares until the Restriction Period
shall have expired and unless all other vesting requirements with respect
thereto shall have been fulfilled or waived, (b) the Company will retain custody
of any stock certificate or certificates representing the Restricted Shares
during the Restriction Period as provided in Section 8.2 of the Plan, (c) other
than such dividends and distributions as the Committee may in its sole
discretion designate, the Company or its designee will retain custody of all
Retained Distributions made or declared with respect to the Restricted Shares
(and such Retained Distributions will be subject to the same restrictions, terms
and vesting and other conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Distributions shall have been made, paid or declared shall have become
vested, and such Retained Distributions will not bear interest or be segregated
in a separate account, (d) Grantee may not sell, assign, transfer, pledge,
exchange, encumber or dispose of the Restricted Shares or any Retained
Distributions or Grantee’s interest in any of them during the Restriction Period
and (e) a breach of any restrictions, terms or conditions provided in the Plan
or established by the Committee with respect to any Restricted Shares or
Retained Distributions will cause a forfeiture of such Restricted Shares and any
Retained Distributions with respect thereto.

 

5.                                      Vesting and Forfeiture of Restricted
Shares.  Subject to earlier vesting in accordance with the provisions of
Section 8(b) below, Grantee will become vested as to (a) 5% of the Restricted
Shares subject to this Agreement on each of March 31, 2015, June 30, 2015,
September 30, 2015 and December 31, 2015, (b) 7.5% of the Restricted Shares
subject to this

 

2

--------------------------------------------------------------------------------


 

Agreement on each of March 31, 2016, June 30, 2016, September 30, 2016 and
December 31, 2016 and (c) 12.5% of the Restricted Shares subject to this
Agreement on each of March 31, 2017, June 30, 2017, September 30, 2017 and
December 31, 2017, each such date being a Vesting Date; provided, however, that
Grantee will not vest, pursuant to this Section 5, in Restricted Shares as to
which Grantee would otherwise vest as of a given date if Grantee has not been
continuously employed by the Company or its Subsidiaries from the date of this
Agreement through such date (the vesting or forfeiture of such shares in such
event to be governed instead by the provisions of Section 6) and, provided,
further, that Grantee will not vest, pursuant to this Section 5, in any
Restricted Shares unless the Performance Condition has been satisfied as set
forth in Section 3.  Notwithstanding the foregoing, in the event that any date
on which vesting would otherwise occur is a Saturday, Sunday or a holiday, such
vesting will instead occur on the business day next following such date.

 

6.                                      Early Termination or Vesting.  Unless
otherwise determined by the Committee in its sole discretion:

 

(a)                                 Subject to Sections 6(d) and/or 26 hereof,
if Grantee’s employment with the Company and its Subsidiaries terminates for any
reason other than death or Disability, then the Award, to the extent not
theretofore vested, will be forfeited immediately;

 

(b)                                 If Grantee dies while employed by the
Company or a Subsidiary of the Company (a “Company Subsidiary”), then the Award,
to the extent not theretofore vested, will immediately become fully vested;

 

(c)                                  If Grantee’s employment with the Company or
a Company Subsidiary terminates by reason of Disability, then the Award, to the
extent not theretofore vested, will immediately become fully vested; and

 

(d)                                 In the event of Grantee’s Termination
Without Cause or Termination With Good Reason (each as defined in the Amended
Employment Agreement), a number of Restricted Shares granted by this Agreement
will become vested on the date of Grantee’s termination equal to the product of
(x) the number of Restricted Shares granted by this Agreement and (y) the number
of calendar quarters which have elapsed between the Grant Date and the date of
Grantee’s termination (and will include, for the avoidance of doubt, the
calendar quarter of Grantee’s termination) divided by twenty (less any
Restricted Shares that have previously vested).  The forgoing is subject to
satisfaction of the Performance Condition.

 

7.                                      Completion of the Restriction Period. 
On each Vesting Date with respect to each award of Restricted Shares, and the
satisfaction of any other applicable restrictions, terms and conditions (a) the
applicable portion of such Restricted Shares will become vested and (b) any
Retained Distributions with respect to such Restricted Shares will become vested
to the extent that the Restricted Shares related thereto shall have become
vested, all in accordance with the terms of this Agreement.  Any Restricted
Shares and Retained Distributions that shall not become vested by the final
Vesting Date will be forfeited to the Company, and Grantee will not thereafter
have any rights (including dividend and voting rights) with respect to such
Restricted Shares or any Retained Distributions that are so forfeited.

 

3

--------------------------------------------------------------------------------


 

8.                                      Adjustments; Early Vesting in Certain
Events.

 

(a)                                 The Restricted Shares will be subject to
adjustment (including, without limitation, as to the number of Restricted
Shares) in the sole discretion of the Committee and in such manner as the
Committee may deem equitable and appropriate in connection with the occurrence
of any of the events described in Section 4.2 of the Plan following the Grant
Date.

 

(b)                                 Subject to Section 26 hereof, upon the
occurrence of any Approved Transaction, Board Change or Control Purchase, the
restrictions in Section 4 will lapse, provided, however, that the Performance
Condition has been satisfied and the Restricted Shares have not been forfeited
pursuant to Section 3.  Notwithstanding the foregoing, the Committee may, in its
sole discretion, determine that the restrictions in Section 4 will not lapse on
an accelerated basis in connection with an Approved Transaction if the Board or
the surviving or acquiring corporation, as the case may be, makes or causes to
be made effective provision for the taking of such action as in the opinion of
the Committee is equitable and appropriate to substitute a new Award for the
Award evidenced by this Agreement or to assume this Agreement and the Award
evidenced hereby and in order to make such new or assumed Award, as nearly as
may be practicable equivalent to the Award evidenced by this Agreement as then
in effect (but before giving effect to any acceleration of the exercisability
hereof unless otherwise determined by the Committee), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which shares of Series A Common Stock may be changed, converted or
exchanged in connection with the Approved Transaction.

 

9.                                      Mandatory Withholding for Taxes.  Upon
the expiration of the Restriction Period, Grantee (or Beneficiary, as defined in
Section 11 below) must remit to the Company the amount of all federal, state or
other governmental withholding tax requirements imposed upon the Company with
respect to the vesting of Restricted Shares, unless provisions to pay such
withholding requirements have been made to the satisfaction of the Company. 
Upon the payment of any cash dividends with respect to Restricted Shares during
the Restriction Period, the amount of such dividends will be reduced to the
extent necessary to satisfy any withholding tax requirements applicable thereto
prior to payment to Grantee.

 

10.                               Delivery by the Company.  As soon as
practicable after vesting in Restricted Shares pursuant to Sections 5, 6 or 8,
but no later than 30 days after such vesting occurs, and subject to the
withholding referred to in Section 9, the Company will (i) cause to be removed
from the Account the restriction described in Section 2 or cause to be issued
and delivered to Grantee (in certificate or electronic form) Shares equal to the
number of Restricted Shares that have vested, and (ii) shall cause to be
delivered to Grantee any Retained Distributions with respect to such vested
Shares.  If delivery of certificates is by mail, delivery of shares of Series A
Common Stock will be deemed effected for all purposes when a stock transfer
agent of the Company shall have deposited the certificates in the United States
mail, addressed to Grantee.

 

11.                               Nontransferability of Restricted Shares Before
Vesting.  Before vesting and during Grantee’s lifetime, the Restricted Shares
are not transferable (voluntarily or involuntarily) other than pursuant to a
Domestic Relations Order.  The Grantee may designate a beneficiary or

 

4

--------------------------------------------------------------------------------


 

beneficiaries (each, a “Beneficiary”), to whom the Restricted Shares will pass
upon Grantee’s death and may change such designation from time to time by filing
a written designation of Beneficiary with the Committee on the form annexed
hereto as Exhibit B or such other form as may be prescribed by the Committee,
provided that no such designation will be effective unless so filed prior to the
death of Grantee.  If no such designation is made or if the designated
Beneficiary does not survive the Grantee’s death, the Restricted Shares will
pass by will or the laws of descent and distribution.  Following Grantee’s
death, the Restricted Shares will pass accordingly to the designated
Beneficiary, and such Beneficiary will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.

 

12.                               Company’s Rights.  The existence of this
Agreement will not affect in any way the right or power of the Company or its
stockholders to accomplish any corporate act, including, without limitation, the
acts referred to in Section 11.16 of the Plan.

 

13.                               Limitation of Rights.  Nothing in this
Agreement or the Plan will be construed to:

 

(a)                                 give Grantee any right to be awarded any
further Restricted Shares other than in the sole discretion of the Committee; or

 

(b)                                 give Grantee or any other person any
interest in any fund or in any specified asset or assets of the Company or any
Company Subsidiary.

 

14.                               Prerequisites to Benefits.  Neither Grantee
nor any person claiming through Grantee will have any right or interest in the
Restricted Shares awarded hereunder, unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan which affect the Grantee or such other person.

 

15.                               Restrictions Imposed by Law.  Without limiting
the generality of Section 11.8 of the Plan, Grantee will not require the Company
to deliver any Restricted Shares and the Company will not be obligated to
deliver any Restricted Shares if counsel to the Company determines that such
delivery or payment would violate any applicable law or any rule or regulation
of any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Series A
Common Stock is listed or quoted.  The Company will in no event be obligated to
take any affirmative action in order to cause the delivery of any Restricted
Shares to comply with any such law, rule, regulation or agreement.

 

16.                               Notice.  Unless the Company notifies Grantee
in writing of a different procedure or address, any notice or other
communication to the Company with respect to this Agreement will be in writing
and will be delivered personally or sent by first class mail, postage prepaid,
to the following address:

 

Ascent Capital Group, Inc.

5251 DTC Parkway, Suite 1000

Greenwood Village, CO 80111

Attn:  General Counsel

 

5

--------------------------------------------------------------------------------


 

Any notice or other communication to Grantee with respect to this Agreement will
be in writing and will be delivered personally, or will be sent by first class
mail, postage prepaid, to Grantee’s home address set forth below his signature
on this Agreement, unless the Company has received written notification from
Grantee of a change of address.

 

17.                               Amendment.  Notwithstanding any other
provision hereof, this Agreement may be supplemented or amended from time to
time as approved by the Committee as contemplated by Section 11.7(b) of the
Plan.  Without limiting the generality of the foregoing, without the consent of
Grantee,

 

(a)                                 this Agreement may be amended or
supplemented from time to time as approved by the Committee (i) to cure any
ambiguity or to correct or supplement any provision herein which may be
defective or inconsistent with any other provision herein, (ii) to add to the
covenants and agreements of the Company for the benefit of Grantee or surrender
any right or power reserved to or conferred upon the Company in this Agreement,
subject to any required approval of the Company’s stockholders and provided, in
each case, that such changes or corrections will not adversely affect the rights
of Grantee with respect to the Award evidenced hereby or (iii) to make such
other changes as the Company, upon advice of counsel, determines are necessary
or advisable because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities laws; and

 

(b)                                 subject to any required action by the Board
or the Company’s stockholders, the Award evidenced by this Agreement may be
canceled by the Committee and a new Award made in substitution therefor,
provided that the Award so substituted will satisfy all of the requirements of
the Plan as of the date such new Award is made and no such action will adversely
affect the Restricted Shares to the extent then vested.

 

18.                               Grantee Employment.  Nothing contained in this
Agreement, and no action of the Company or the Committee with respect hereto,
will confer or be construed to confer on Grantee any right to continue in the
employ of the Company or any of its Subsidiaries or interfere in any way with
the right of the Company or any employing Company Subsidiary to terminate
Grantee’s employment at any time, with or without cause; subject, however, to
the provisions of any employment agreement between Grantee and the Company or
any Company Subsidiary.

 

19.                               Governing Law.  This Agreement will be
governed by, and construed in accordance with, the internal laws of the State of
Delaware.  Each party irrevocably submits to the general jurisdiction of the
state and federal courts located in the State of Delaware in any action to
interpret or enforce this Agreement and irrevocably waives any objection to
jurisdiction that such party may have based on inconvenience of forum.

 

20.                               Construction.  References in this Agreement to
“this Agreement” and the words “herein,” “hereof,” “hereunder” and similar terms
include all Exhibits and Schedules appended hereto, including the Plan.  This
Agreement is entered into, and the Award evidenced hereby is granted, pursuant
to the Plan and will be governed by and construed in accordance with the Plan
and the administrative interpretations adopted by the Committee thereunder.  All
decisions of the

 

6

--------------------------------------------------------------------------------


 

Committee upon questions regarding the Plan or this Agreement will be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

 

21.                               Duplicate Originals.  The Company and Grantee
may sign any number of copies of this Agreement.  Each signed copy will be
deemed to be an original, but all of them together represent the same agreement.

 

22.                               Rules by Committee.  The rights of Grantee and
the obligations of the Company hereunder will be subject to such reasonable
rules and regulations as the Committee may adopt from time to time hereafter.

 

23.                               Entire Agreement.  This Agreement is in
satisfaction of and in lieu of all prior discussions and agreements, oral or
written, between the Company and Grantee with respect to the subject matter
hereof.  Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Restricted
Shares and replaces and makes null and void any prior agreements between Grantee
and the Company regarding the Restricted Shares.

 

24.                               Grantee Acceptance.  Grantee shall signify
acceptance of the terms and conditions of this Agreement by signing in the space
provided at the end hereof and returning a signed copy to the Company.

 

25.                               Code Section 409A Compliance.  If any
provision of this Agreement would result in the imposition of an excise tax
under Section 409A of the Code and related regulations and Treasury
pronouncements (“Section 409A”), that provision will be reformed to avoid
imposition of the excise tax and no action taken to comply with Section 409A (or
to provide that the Restricted Shares are exempt from Section 409A) shall be
deemed to impair a benefit under this Agreement.

 

26.                               Change in Control.

 

(a)                                 Upon any termination of Grantee’s employment
by the Company without Cause or by Grantee for Good Reason, which termination
occurs within 12 months following a Change in Control, and notwithstanding
section 6 (d),  all Restricted Shares held by Grantee on the date of
termination, to the extent not theretofore vested, will vest fully on the date
of such termination.

 

(b)                                 For purposes of this Section 26, the
following terms shall have the following meanings:

 

i.                                          “Annual Salary” means, as
applicable, the annual base salary of Grantee as an employee of the Company.

 

7

--------------------------------------------------------------------------------


 

ii.                                       Notwithstanding any other definition
of “Cause” in Grantee’s Employment Agreements, with respect to any termination
of Grantee’s Employment Agreements by the Company within 12 months after a
Change in Control of the Company, “Cause” will mean only a felony conviction for
fraud, misappropriation of the Company’s funds or embezzlement.

 

iii.                                    “Change in Control” means any of the
following that otherwise meets the definition of a “change in ownership,” a
“change in effective control” or a “change in ownership of a substantial portion
of the assets” of the Company within the meaning of Code Section 409A:

 

(1)                                 the acquisition by any person or group
(excluding John C. Malone and/or any family member(s) of John C. Malone and/or
any company, partnership, trust or other entity or investment vehicle controlled
by any of the foregoing persons or the holdings of which are for the primary
benefit or any of such persons (collectively, the “Permitted Holders”)) of
ownership of stock of the Company that, together with stock already held by such
person or group, constitutes more than 50% of the total fair market value or
more than 50% of the total voting power of the stock of the Company;

 

(2)                                 the acquisition by any person or group
(other than the Permitted Holders), in a single transaction or in multiple
transactions all occurring during the 12-month period ending on the date of the
most recent acquisition by such person or group, assets from the Company that
have a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions; or

 

(3)                                 the acquisition by any person or group
(other than the Permitted Holders), in a single transaction or in multiple
transactions all occurring during the 12-month period ending on the date of the
most recent acquisition by such person or group, of ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of Company
or the replacement of a majority of the Company’s Board of Directors during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors before the date of
appointment or election.

 

iv.                                   “Employment Agreements” means this
Agreement, any employment agreement between Grantee and the Company and/or any
other agreement between Grantee and the Company relating to Grantee’s employment
and/or compensation, as from time to time may be in effect.

 

v.                                      “Good Reason” means the occurrence of
any of the following without the consent of Grantee: (i) a material diminution
in Grantee’s Annual Salary below the level then in effect other than as a result
of a reduction in the portion of the time devoted by Grantee to Company
activities; (ii) a material diminution in Grantee’s authority, duties or
responsibilities with the Company; (iii) a relocation of the office or location
at which the Grantee is required to perform services pursuant to the Employment
Agreements to a location that is more than 50 miles from Englewood, Colorado;
and (iv) a material breach by the Company of the terms of the Employment
Agreements.  Notwithstanding the foregoing, a termination for

 

8

--------------------------------------------------------------------------------


 

Good Reason will not be considered to have occurred unless: (x) within 90 days
following the initial existence of the circumstances constituting Good Reason,
Grantee provides written notice to the Company of such circumstances; (y) the
Company fails, within 30 days following such notice, to correct such
circumstances to the reasonable satisfaction of Grantee; and (z) Grantee
terminates his employment within 30 days following the end of such 30-day
correction period.  A termination of Grantee’s employment for Good Reason will
be considered an involuntary termination.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.

 

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: General Counsel & EVP

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

/s/ William R. Fitzgerald

 

 

William R. Fitzgerald, Grantee

 

 

 

 

 

Address:

 

 

 

 

 

SSN:

 

10

--------------------------------------------------------------------------------


 

Exhibit A to Restricted Stock Award Agreement

dated as of November 30, 2012 between

Ascent Capital Group, Inc. and Grantee

 

Ascent Capital Group, Inc. 2008 Incentive Plan

 

--------------------------------------------------------------------------------


 

Exhibit B to Restricted Stock Award Agreement

dated as of November 30, 2012 between

Ascent Capital Group, Inc. and Grantee

 

Designation of Beneficiary

 

I, William R. Fitzgerald (the “Grantee”), hereby declare that upon my death

 

                                                                                                                                        (the
“Beneficiary”) of

Name

 

 

,

Street Address

City

State

Zip Code

 

 

 

 

who is
my                                                                                                           ,
will be entitled to the

 

Relationship to the Grantee

 

 

Restricted Shares and all other rights accorded the Grantee by the
above-referenced grant agreement (the “Agreement”).

 

It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death.  If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.

 

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Committee prior
to the Grantee’s death.

 

 

 

 

 

Date

 

Grantee

 

--------------------------------------------------------------------------------


 

Schedule 1 to Restricted Stock Award

Agreement dated as of November 30, 2012

Between Ascent Capital Group, Inc. and Grantee

 

Grantee:

William R. Fitzgerald

 

 

Grant Date:

November 30, 2012

 

 

Restricted Shares:

119,540 shares of Ascent Capital Group, Inc. Series A Common Stock, $.01 par
value per share

 

--------------------------------------------------------------------------------